Matter of Attorneys in Violation of Judiciary Law § 468-a & 22 NYCRR 118.1 (Welch) (2018 NY Slip Op 08890)





Matter of Attorneys in Violation of Judiciary Law § 468-a & 22 NYCRR 118.1 (Welch)


2018 NY Slip Op 08890


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.
&em;[*1]MATTER OF RICHARD T. WELCH, RESPONDENT. Order entered terminating suspension and granting application for reinstatement to the practice of law.
(Filed Dec. 12, 2018.)